FILED
                            NOT FOR PUBLICATION                             MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PETER MICHAEL PALMER,                            No. 10-17690

              Plaintiff - Appellant,             D.C. No. 3:10-cv-08049-JWS

  v.
                                                 MEMORANDUM *
COUNTY OF YAVAPAI, a political
subdivision of the State of Arizona; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding **

                            Submitted March 6, 2012 ***

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Peter Michael Palmer appeals pro se from the district court’s judgment in his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
              The Honorable John W. Sedgwick, United States District Judge for
the District of Alaska, sitting by designation.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983 action alleging constitutional violations by public officials in

Arizona. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the denial of leave to amend, Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1041 (9th Cir. 2011), and the denial of a motion for

disqualification, Milgard Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703, 714

(9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying leave to amend the

complaint on the grounds of futility and for failure to comply with the local rules.

See Cervantes, 656 F.3d at 1043 (upholding denial of leave to amend where

motion was “procedurally improper and substantively unsupported,” and noting

that plaintiffs had failed to comply with local rules).

      The district court did not abuse its discretion in denying Palmer’s motion for

disqualification because all of the incidents complained about in Palmer’s motion

“occurred in the course of judicial proceedings, and neither (1) relied upon

knowledge acquired outside such proceedings nor (2) displayed deep-seated and

unequivocal antagonism that would render fair judgment impossible.” Liteky v.

United States, 510 U.S. 540, 556 (1994).

      Although Palmer’s notice of appeal indicated that he was also appealing the

denial of his motion for reconsideration and the entry of summary judgment,


                                           2                                   10-17690
Palmer did not brief these issues on appeal and they are accordingly deemed

waived. See Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1024, 1033 (9th

Cir. 2008).

      AFFIRMED.




                                        3                                     10-17690